UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7515


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEITH HARRIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:06-cr-00100-FL-2)


Submitted:    January 14, 2010              Decided:   January 21, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Harris, Appellant Pro Se. Anne Margaret Hayes, Rudolf A.
Renfer, Jr., Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Keith Harris appeals a district court order denying

his   motion     for     reduction     of    sentence    under      18    U.S.C.

§ 3582(c)(2) (2006).         The district court concluded Harris was

not entitled to a reduction because after considering Amendment

706 to the Sentencing Guidelines, Harris’ range of imprisonment

remained   the   same,     the   mandatory   minimum    sentence.        We   have

reviewed the record and find no error.             Accordingly, we affirm.

We deny Harris’ motion for appointment of counsel.                 We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in   the   materials   before    the    court      and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                       2